DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

Response to Amendment
	In the reply of 2/22/2021, Applicant requested the consideration of the previously filed amendment filed on 1/20/2021.  Claims 1 and 4-20 are pending in the application.  The amendments to the claims and drawings overcome each and every drawing 

Specification
The abstract of the disclosure is objected to because “the skin” in line 4 lacks antecedent basis.  Correction is required.  See MPEP § 608.01(b).

A Cross-Reference to Related Applications section is missing in which it is stated that the application is a 371 of PCT/EP2016/060692, filed 05/12/2016, and foreign priority to DE 102015107613.6, filed 05/13/2015.

Claim Objections
Claims 1, 4-5, 7-8, 11-17, and 20 are objected to because of the following informalities:  
-Claim 1, lines 1-2: “the skin” lacks antecedent basis.
-Claim 1, line 11: please correct “the same direction” to “a same direction”.
-Claim 4, line 4: please correct “the form” to “a form”.
-Claim 5, line 3: please correct “rotational motion” to “the rotational motion” as “rotationally mobile” was previously recited in line 4 of claim 1.
-Claim 7, line 2: please correct “the outside” to “an outside”.
-Claim 7, line 2: please correct “groove” to “spiral groove”.
-Claim 8, line 3: please correct “the radial distance” to “a radial distance”.
-Claim 8, lines 3-4: please correct “the center point” to “a center point”.

-Claim 12, line 2: please correct “the outside” to “an outside”.
-Claim 13, line 2: “the skin” lacks antecedent basis.
-Claim 13, line 4: please correct “groove” to “spiral groove”.
-Claim 13, line 6: please correct “the extent” to “an extent”.
-Claim 13, lines 8-9: please correct “the assistance” to “an assistance”.
-Claim 14, line 2: please correct “the total axial extent” to “a total axial extent”.
-Claim 15, line 2: “the skin” lacks antecedent basis.
-Claim 15, line 4: please correct “groove” to “spiral groove”.
-Claim 15, line 6: please correct “the extent” to “an extent”.
-Claim 15, lines 7-8: please correct “the total axial extent” to “a total axial extent”.
-Claim 16, line 2: please correct “the assistance” to “an assistance”.
-Claim 16, line 5: please correct “the case” to “a case”.
-Claim 17, line 2: “the skin” lacks antecedent basis”.
-Claim 20, line 2: please correct “its distal end” to “the distal end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation “a catch position” in line 3.  It is unclear whether this limitation is intended to refer to one of the “catch positions” of claim 1 or whether this “catch position” is a new limitation.  For examination purposes, the Examiner interprets the limitation “a catch position” in claim 4 to be a new limitation, not referring to the “catch positions” of claim 1.
Claims 5-6 are rejected due to their dependency on rejected claim 4.
Claim 8 recites the limitation "the toothed ring" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets this limitation to read “a toothed ring”.
Claim 8 recites the limitations “the distal part and the proximal part each have a circular cross-section” in lines 1-2 and “the circular cross section” in line 4.  Since “each” requires there to be two circular cross sections, one for the proximal part and one for the distal part, it is unclear which “circular cross section” is being referred to in line 4.  For examination purposes, the Examiner interprets the recitation of “the circular cross section” in line 4 to refer to the cross section of the proximal part.
Claim 11 recites the limitation “a catch position” in line 3.  It is unclear whether this limitation is intended to refer to one of the “catch positions” of claim 1 or whether this “catch position” is a new limitation.  For examination purposes, the Examiner 
Claim 17 recites “an extent by which the cannula projects out from the proximal part is modifiable” in lines 4-5 and later recites “the cannula simultaneously extends or retracts from a distal end of the distal part” in lines 2-3 of page 5.  Therefore, it is unclear whether the claim intends for the cannula to extend/retract (i.e. modify the extent by which the cannula projects) out from the distal part or the proximal part.  The Examiner interprets that the claim intends for the cannula to extend/retract out from the distal part, not the proximal part, based on specification page 12 lines 9-12.  Therefore, the Examiner suggests amending “an extent by which the cannula projects out from the proximal part is modifiable” in lines 4-5 of claim 17 to instead recite “an extent by which the cannula projects out from the distal part is modifiable”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-12, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US Patent No. 5,944,700).
Regarding claim 1, Nguyen discloses an attachment (1, see Fig. 1) for or on a device (not shown, see col. 3 lines 24-28) for injecting a fluid into or under the skin (see col. 3 lines 24-28), the attachment comprising:
a proximal part (40) which is couplable or connected to the device (see col. 3 lines 24-28) and which bears a cannula (50),
a distal part (30) which surrounds the cannula (50) at least in places (see Fig. 5-6) and the proximal part (40) and the distal part (30) being rotationally mobile relative to one another in such a manner that an extent by which the cannula projects out from the distal part (30) is modifiable (see col. 4 lines 1-5),
wherein a catch mechanism (boss 35 of extender 30 rotates within grooves 44 between slots 46 of hub 40 - see col. 3 line 55 - col. 4 line 5) provides a plurality of rotational motion catch positions (positions of slots 46) each respectively corresponding to a different extent by which the cannula (50) projects out from the distal part (30) (see Fig. 5-6, col. 3 line 55 - col. 4 line 5), and
wherein the catch positions (positions of slots 46) are successively passed through on rotation of the distal part (30) relative to the proximal part (40) in the same direction of rotation and hereby the extent by which the cannula (50) projects out from a distal end of the distal part (30) either continuously further increases or continuously further reduces and the cannula (50) simultaneously extends or retracts from the distal end of the distal part (30) as the distal part (30) is rotated relative to the proximal part (40) (see Fig. 5-6, col. 3 line 55 - col. 4 line 5).

Regarding claim 4, Nguyen discloses the attachment as claimed in claim 1, wherein a toothed ring (20) of axially extending teeth (23) with axially extending grooves (grooves between teeth 23) located therebetween, and with a resilient catch member (33) which, in a catch position, engages in one of the grooves (grooves between teeth 23), the resilient catch member (33) taking the form of a strip (33 is shown as strips - see Fig. 3).

Regarding claim 5, Nguyen discloses the attachment as claimed in claim 4, wherein the toothed ring (20) is provided on the proximal part (40) (see Fig. 5) and is arranged closer to the cannula (50) (around distal section 26) than a thread (44) which permits rotational motion of the distal part (30) relative to the proximal part (40) (see col. 3 line 60 - col. 4 line 5, see Fig. 5).

Regarding claim 6, Nguyen discloses the attachment as claimed in claim 4, wherein the toothed ring (20) is provided on an inner side (side between outer ends 31 and 32 - toothed ring 21 engages within inner side) of the distal part (30).

Regarding claim 7, Nguyen discloses the attachment as claimed in claim 1, wherein a spiral groove (44) is provided on the outside of the proximal part (40), in which groove (44) the distal part (30) engages (see col. 3 line 60 - col. 4 line 5).

Regarding claim 8, Nguyen discloses the attachment as claimed in claim 7, wherein the distal part (30) and the proximal part (40) each have a circular cross section (see Figs. 2-3), in that the toothed ring (inner ring surface 36 with tooth 35) has a maximum radial extent which is smaller than the radial distance of a base of the spiral groove (44) from the center point of the circular cross section (the radial distance between tooth 35 and the center point is smaller than the cross section of 53, which bears groove 44).

Regarding claim 9, Nguyen discloses the attachment as claimed in claim 9, wherein a portion (55) which bears information is provided between different portions of the spiral groove (44), the portion (55) having at least a letter (see Fig. 2, col. 3 lines 36-39) (note: a number, a symbol, a scale mark, a gray value on a gray scale, and a color on a color scale are not required as they are written in the alternative).

Regarding claim 10, Nguyen discloses the attachment as claimed in claim 1, wherein an internal thread (44) is provided in a cavity of the proximal part (40) which is open towards the distal end, in which thread (44) a stem (35) of the distal part (30) engages (see col. 3 line 60 - col. 4 line 5).

Regarding claim 11, Nguyen discloses the attachment as claimed in claim 1, wherein a plurality of teeth (teeth separating groove 44 from each slot 46 - see Fig. 2) with interspaces (46) are provided, in which interspaces (46) a resilient catch member 

Regarding claim 12, Nguyen discloses that a spiral groove (44) is provided on the outside of the proximal part (40), in which groove (44) the distal part (30) engages, catch indentations (46) being provided on or in the spiral groove (40) (see col. 3 lines 60-67).

Regarding claim 16, Nguyen discloses the attachment as claimed in claim 1, wherein a means (20) is provided on the distal part (30), with the assistance of which the distal part (30) can be fixed on the proximal part (40) in one position, in which the cannula (50) does not project at all out of the distal part (30/20), in order to provide protection from needlestick injury prior to injection when setting up the device for injection or after retraction of the cannula (50) or in the case of a changeover of the device for injection (see col. 4 lines 26-52).

Regarding claim 18, Nguyen discloses the attachment as claimed in claim 1, wherein the distal part (30) comprises at least one portion of a resiliently elastic material, such that a user can compress the distal part (30) to an extent such that the proximal part (40) is grippable (a user compresses and rotates shield 20, which transfers force to distal part 30 and needle hub 40) (see col. 4 lines 26-52).

Regarding claim 19, Nguyen discloses the attachment as claimed in claim 1, wherein the distal part comprises an end face (31) which is flat (see Fig. 5) (note: “or curved” is not required as it is written in the alternative).

Regarding claim 20, Nguyen discloses the attachment as claimed in claim 1, wherein the distal part (30) tapers conically at its distal end (31) (splines 33 of distal part 30 taper conically at distal end 31 - see Fig. 5).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yue et al. (US Patent Application Publication No. 2010/0094216).
Regarding claim 13, Yue discloses an attachment (see Fig. 10) for or on a device (90) for injecting a fluid into or under the skin (via first cavity 11, not explicitly shown in Fig. 10, see for example Figs. 5A & 13-14, par. [0034]), the attachment comprising:
a proximal part (10E) which is couplable or connected to the device (90), which bears a cannula (30), and in one portion comprises a spiral groove (groove between peaks of threaded portion 18) on an outer side, in which groove (groove between peaks of threaded portion 18) a distal part (40E and 50 – cannula 50 forms a part of distal part 40E) engages (threaded portion 48 of distal part 40E/50 engages with threaded portion 18 of proximal part 10E - see par. [0042]),
the distal part (40E/50) surrounding the cannula (30) at least in places and the proximal part (10E) and the distal part (40E/50) being rotationally mobile relative to one 
wherein axially successive portions (each valley portion between peaks of threaded portion 18) of the spiral groove (groove between peaks of threaded portion 18) are spaced apart by raised portions (peaks of threaded portion 18) of the proximal part (10E) that bear an item of information which is indicated with the assistance of a color scale (the portion of proximal part 10E from the distal end of 10E through marking 29E can be a contrasting color, i.e. “color scale” - see par. [0042]) (note: numbers, letters, symbols, scale marks, and a gray scale are not required as they are written in the alternative), and
the cannula (30) simultaneously extends or retracts from a distal end of the distal part (40E/50) as the distal part (40E/50) is rotated relative to the proximal part (10E) (see par. [0023], [0030], and [0042]).

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xian et al. (US Patent Application Publication No. 2001/0047151).
Regarding claim 17, Xian discloses an attachment (see Fig. 1-4) for or on a device (17) for injecting a fluid into or under the skin, the attachment comprising:
a proximal part (16) which is couplable or connected to the device (17) and which bears a cannula (15), and
a distal part (2) which surrounds the cannula (15) at least in places (see Fig. 4) and is translationally mobile relative to the proximal part (16) such that an extent by which the cannula (15) projects out from the distal part (see 112(b) 
wherein an adjusting screw (5) engages in a thread (6) on the distal part (2), the adjusting screw (5) has a grip for holding (circumferential surface of 5 which the operator grips to turn the screw - see par. [0024]), and an operator can rotate the grip (circumferential surface of 5) and so cause the adjusting screw (5) to displace the proximal part (16) axially relative to the distal part (2) (see par. [0024]) and
the cannula (15) simultaneously extends or retracts from a distal end (end of sliding plate 2 at needle holder 1) of the distal part (2) as the adjusting screw (5) is rotated relative to the proximal part (16) (see par. [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (US Patent Application Publication No. 2010/0094216), as applied to claim 13 above.
Regarding claim 14, Yue discloses the attachment according to claim 13.  However, Yue does not expressly disclose whether the spiral groove extends over an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Yue to have the spiral groove extend over an axial portion of between 20% and 60% of the total axial extent of a cannula- bearing main body of the proximal part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Yue would not operate differently with the claimed spiral groove proportion. Further, applicant places no criticality on the proportion claimed, indicating simply that the spiral groove "preferably" extends within the claimed proportion (specification page 6 lines 27-29).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US Patent No. 5,944,700).
	Regarding claim 15, Nguyen discloses an attachment (1, see Fig. 1) for or on a device (not shown, see col. 3 lines 24-28) for injecting a fluid into or under the skin (see col. 3 lines 24-28), the attachment comprising:
	a proximal part (40) which is couplable or connected to the device (see col. 3 lines 24-28) which bears a cannula (50), and in one portion comprises a spiral groove 
	the distal part (30) surrounding the cannula (50) at least in places (see Fig. 5-6) and the proximal part (40) and the distal part (30) being rotationally mobile relative to one another in such a manner that an extent by which the cannula projects out from the distal part (30) is modifiable (see col. 4 lines 1-5),
the cannula (50) simultaneously extends or retracts from a distal end of the distal part (30) as the distal part (30) is rotated relative to the proximal part (40) (see Fig. 5-6, col. 3 line 55 - col. 4 line 5).
However, Nguyen does not expressly disclose whether the spiral groove extends over an axial portion of between 20% and 60% of the total axial extent of a cannula-bearing body of the proximal part.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Nguyen to have the spiral groove extend over an axial portion of between 20% and 60% of the total axial extent of a cannula- bearing body of the proximal part since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Nguyen would not operate differently with the claimed spiral groove proportion. Further, applicant places no criticality on the proportion claimed, 

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, 15, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172.  The examiner can normally be reached on Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/SHEFALI D PATEL/Primary Examiner, Art Unit 3783